Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 26 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg Novbr: 26 1814

I did not mean to offend you, in what I wrote you concerning the information you gave. but I was so much watched, every word I utter’d appear’d to be made of so much importance, I was in a continual fever, lest some foolish observation should give rise to doubts of my discretion; added to which our good Friend the Chargé under pretence of receiving the same news, used to pump me very hard, and I am by no means a good Diplomat as you know, never having been in a situation in which any observation of mine, could be of any consequence. at present though my words are still watched, I find myself perfectly easy, as the repeated disappointments I have met with concerning your return have induced people to believe you just with me, and that there is no reliance to be placed upon my news. I am very glad of it as it save me much trouble, and some anxiety—
We are all here in a state of agitation, and hope at a report which is here very current, that Chauncey has taken the Fleet, Sir J. Goe Prisoner, and the great Ship destroyed. I dare not flatter myself, and endeavour us much as possible to check the hope which will rise. the English look so serious, and their papers are so bitter it induces a belief that they know more than they chuse to tell. God grant this may be true, and I think we may be contented with the termination of this Campaign. and likewise greet Drummond and all his with a welcome. Mon Ami I am certainly an odd being, but I never feel so desolate as at the moment of receiving good News every thing about becomes doubly gloomy for the want of some cheerful face to participate in my Joy, what makes me gay, only produces sorrow in those whom I frequent, and I cold looks &ca.—
Another poor American has fallen a Victime either to the Climate, or to Dr Galloway, a Cpt Delano, Dr. Creighton was called in but too late to be of service. he has behaved so very handsomely to the Americans, that I think the Government ought to make him a handsome present. it seems he has attended several of the poor Captains who are detained here, and has refused to take any thing from them though he never left them until there were well. he tells them he is very happy to be useful to them, and should they become rich they make him some trifling present when they are comfortably settled at home. This is a trait so seldom met with that we ought to be as generous, and certainly do as much for them, as a stranger and that stranger a Scotchman! As usual I am too full of my subject & my ideas run faster than my pen.
I will by of way of contrast tell you an annecdote of an English Clergyman, which ought to be recorded. A Young Lady after her laying in being anxious to receive the Sarcement, her Sister agreed to send for a Clergyman of their acquaintance, and if he thought fit to take it with her. the good old Gentleman kindly officiated, and both Ladies where made happy in being enabled to fulfil their most ardent desire. when the poor Old man return’d home he was highly censured by the Officiating Clergyman, for having dared to give the Sacrement, to the Enemies of his Country—Much stronger language was used but this is sufficient; it needs no comment.
Adieu my beloved may the news in this Letter be confirmed, and happiness and success attend all our undertakings, is the prayer of your affectionate

L C ACharles is well and very impatient for a Letter.